Citation Nr: 9923286	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-12 971	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from March 30, 1993, to 
July 2, 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the RO.  

The Board remanded the case in April 1997 and December 1997 
for additional development.  



FINDINGS OF FACT

1.  The veteran is shown to have been discharged from active 
duty because of bilateral knee disorder, chondromalacia 
patella, which existed prior to service and was not 
permanently aggravated by service.  

2.  When examined by VA shortly after service, the pertinent 
diagnoses were those of bilateral knee pain and probable 
osteochondritis dissecans.  

3.  The veteran failed to report without explanation for 
another VA examination scheduled for the purpose of 
determining whether he had current disability due to disease 
or injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral knee disability 
due to disease or injury which incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his claimed bilateral knee disorder 
did not exist prior to service but was injured in service due 
to basic training.  He also asserts that, even if his 
bilateral knee disability did exist prior to service, the 
condition was aggravated by service.  

A careful review of the service medical records shows that, 
on his induction examination in February 1993, the veteran 
complained of popping and cracking to both knees since he was 
11 or 12 years of age.  The physical examination at the time 
the veteran entered service revealed no apparent fluid to the 
knee joint, apparent erythema or increase of local heat or 
instability of the collateral ligament.  There were a 
negative Drawer sign.  The veteran had joint line tenderness 
and some crepitation on wiping the patella against the 
femoral condyle on flexion and extension of the knee.  X-ray 
studies revealed a joint space which was well maintained.  
The veteran was further assigned a "1" profile for the 
lower extremities (medically fit for all assignments).  The 
diagnosis was that of bilateral chondromalacia of the 
patella.  

On his separation examination, conducted in June 1993, the 
physical examination revealed that the veteran had positive 
crepitus with flexion and extension, positive patellar grind, 
but no joint laxity or effusion.  X-ray studies revealed 
early patellar osteophyte in the left knee.  The diagnosis 
was that of patellae chondromalacia.  The veteran was 
assigned a "3" profile for the lower extremities 
(restrictions in assignments); however, the examiner 
specifically found that the veteran's bilateral knee 
condition, which had existed prior to service, was not 
permanently aggravated by service.  An Entrance Physical 
Standards Board (EPSBD) report recommended that the veteran 
be discharged from service due to his bilateral knee 
condition.  

A VA "GENERAL MEDICAL" examination was conducted in 
September 1993.  The veteran complained of bilateral knee 
pain and that his knees could buckle at any time.  X-ray 
studies of both knees were normal.  The diagnosis was that of 
bilateral knee pain.  

A VA "JOINTS" examination in September noted that the 
veteran thought that he 
had a diagnosis of osteochondritis in service.  The diagnosis 
was that of probable osteochondritis dissecans.  

The veteran submitted statements from his grandmother noting 
that he had never complained of knee problems prior to 
entering service.  He also submitted statements noting that 
he had played basketball in the fourth, fifth sixth and ninth 
grades and had no knee problems.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a preexisting injury or disease, 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 C.F.R. § 3.304(b).  This 
presumption applies only where there has been an induction 
examination in which the disability in question was not 
detected.  Verdon v. Brown, 8 Vet. App. 529, 535 (1995).  The 
term "noted" signifies "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), a 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," 38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).  Service connection may be 
granted for a disability which preexisted service when there 
is demonstrated an increase in severity of the disorder in 
service.  38 C.F.R. § 3.306(a).  Aggravation in service is 
based upon a worsening of the preservice condition to the 
extent that a veteran's average earnings capacity has been 
diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted through symptoms, is worsened.  Id. 

38 C.F.R. § 3.655 (a)(b) states that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original . . . Claim.  When a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. 

Pursuant to Board remand the veteran was scheduled for two 
orthopedic examinations in July 1998 and February 1999.  The 
examiner was to offer an opinion as to whether the 
preexisting knee disease which had undergone an increase in 
severity beyond normal progression during service.  If so, 
the examiner was offer an opinion as to the medical 
probability that any current knee disability is due to 
disease which was aggravated by service.  As he failed to 
report for these examinations, the claim must be rated on the 
basis of the evidence of record.  38 C.F.R. § 3.655.  

Since the veteran's claimed knee condition was "noted" on 
his induction examination, the service department found that 
this condition, chondromalacia patella, had existed prior to 
service.  In addition, the service department determined that 
the veteran's pre-existing bilateral knee condition was not 
permanently aggravated by service.  The VA examinations 
performed shortly after service reported diagnoses of 
bilateral knee pain and probable osteochondritis dissecans.  

Because the veteran did not report for the scheduled VA 
examinations, there is no competent evidence of record to 
show that the veteran currently suffers from knee disability 
due to disease or injury which was incurred in or aggravated 
by service.  

The preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

Service connection for a bilateral knee disability is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

